The opinion of the court was delivered h.y.


Mr. Justice JYott.

A statement of this case will be found in the recorder’s report; and the only ground which it is necessary to notice is that of having refused to permit the endorser of the note to he swons *287as a witness. There is no doubt but that he was a competent witness, and if the motion depended alone upon that question, it certainly would prevail. That point has been settled in the case of Smith & M'Dow. But the court concur in opinion with the recorder, that the testimony which he was about to give, (which was to establish the set off offered by the defendent) was inadmissible for the reasons therein stated. The motion therefore must be refused.
Bay, Johnson and Huger, Justices concurred.
Gantt, Justice, dubitante.